DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed March 11, 2022 has been entered.  Claims 1-15 remain pending in the application.  The previous objections to the specification are withdrawn in light of applicant's amendment to the abstract.  
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Objections
Claim 15 is objected to because of the following informalities:  
in claim 15 line 5, “selectively turn-on and turn-off” should be changed to              --selectively turning-on and turning-off--.  
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2016/0121871 to Lee in view of U. S. Patent 4,221,284 to Hoff.
Lee teaches a vacuum generating assembly, comprising:
a rotary input member connectable to an engine rotary power takeoff, which is a camshaft (5) (Fig. 1, annotated below; paragraph [0036]);
a vacuum pump (200) having a rotor that is rotatable to generate a vacuum (Fig. 1; paragraph [0035]);
a clutch (600) coupling the rotary input member and the vacuum pump rotor (via pump shaft 200a), wherein the clutch (600) is positionable in an engaged position, in which the clutch operatively connects the rotary input member (via pump shaft 200a) and the vacuum pump rotor, and a disengaged position, in which the clutch (600) operatively disconnects the rotary input member and the vacuum pump rotor (Fig. 1; paragraph [0035]); and
a vacuum controller (400) connectable to a vacuum conduit (30) and operatively connected to the clutch (600), wherein the vacuum controller (400) is operable, based on air pressure (sensed by pressure sensor 500) in the vacuum conduit (30), between a low-pressure position in which the vacuum controller (400) positions the clutch (600) in the disengaged position, and a high-pressure position in which the vacuum controller (400) positions the clutch (600) in the engaged position (Fig. 1; paragraphs [0036]-[0040]).
[AltContent: arrow][AltContent: textbox (Rotary Input Member)]
    PNG
    media_image1.png
    379
    727
    media_image1.png
    Greyscale

Annotation of Lee Figure 1.
Lee is silent as to what type of clutch is used and how it is controlled.  Hoff teaches an assembly comprising:
a wrap spring clutch coupling a rotary input member (312) and a rotary output member (320), wherein the wrap spring clutch is positionable in an engaged position (Fig. 2), in which the wrap spring clutch operatively connects the rotary input member (312) and the rotary output member (320), and a disengaged position, in which the wrap spring clutch operatively disconnects the rotary input member (312) and the rotary output member (320); and an actuator (360) connected to the wrap spring clutch, wherein the actuator is movable between a first position in which the actuator (360) positions the wrap spring clutch in the disengaged position, and a second position in which the actuator (360) positions the wrap spring clutch in the engaged position, wherein the wrap spring clutch is biased (since the normal state of the coil causes engagement) towards the engaged position; and further comprising: a clutch control member (336) connected to the wrap spring clutch; and a brake (350) that is positionable in a non-braking position in which the brake permits the clutch control member (336) to be driven by the input member (312), thereby permitting the wrap spring clutch to remain in the engaged position, and in a braking position in which the brake (350) retards rotation of the clutch control member (336) relative to rotary the input member (312), bringing the wrap spring clutch to the disengaged position, wherein the brake (350) is connectable to the clutch control member (336) that is operatively coupled to the wrap spring clutch, and wherein the actuator (360) is operatively connected to the brake (350), such that movement of the actuator (360) to the second position positions the brake (350) in the non-braking position, and movement of the actuator (360) to the first position positions the brake in the braking position (Figures 1 and 2; col. 3 line 3 - col. 4 line 26).
It would have been obvious before the invention was effectively filed, to a person having ordinary skill in the art, to modify the vacuum generating assembly taught by Lee with the clutch taught by Hoff in order to use a clutch that allows the vacuum pump to continue to produce a vacuum in the event of a failure of the brake actuator so that the clutch is fail safe such that the supply of vacuum is not interrupted in the event of a failure of the brake actuator.
Lee teaches a vacuum sensor and controller to operate the clutch, but is silent as to the details of the structure of the actuator.  Hoff teaches a actuator 360, but teaches that it is operated manually.  Fleischmann teaches a vacuum actuator including:
a vacuum actuator (5) including a vacuum actuator housing (housing of chamber 6), a movable separation wall (the vacuum responsive diaphragm) in the vacuum actuator housing (housing of chamber 6), and an actuator rod (3b) that mechanically operatively connects the movable separation wall (the vacuum responsive diaphragm)  to the clutch (3a), wherein the housing (housing of chamber 6) is connectable to a vacuum conduit (10), wherein the movable separation wall (the vacuum responsive diaphragm) is movable, based on air pressure in the vacuum conduit (10), to move the vacuum actuator between a low-pressure position and a high-pressure position (Fig. 2; col. 4 line 67 - col. 5 line 11).
It would have been obvious before the invention was effectively filed, to a person having ordinary skill in the art, to modify the vacuum generating assembly taught by Lee with the clutch actuator by Fleischmann in order to use an automatic actuator that does not require power.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over U. S. Patent Publication 2011/0174266 to Cunningham in view of U. S. Patent Publication 2016/0121871 to Lee, U. S. Patent 4,221,284 to Hoff and U. S. Patent Publication 2015/0316059 to Warner.
Cunningham teaches a method of operating a vacuum system with an internal combustion engine (10), wherein the vacuum system includes an engine intake manifold (44) connected to a vacuum reservoir (138), a vacuum pump (141) connected to the vacuum reservoir (138), and a clutch connected between a rotary power source and the vacuum pump (141) for selectively turning-on and turning-off of the vacuum pump (141) (Fig. 1; paragraphs [0013], [0015], [0058] and [0061]), the method comprising:
operating the rotary power source to generate vacuum via the intake manifold (44) (Fig. 1; paragraph [0015]);
engaging the clutch to turn on the vacuum pump (141); and disengaging the clutch to turn off the vacuum pump (141) (Fig. 1; paragraphs [0058] and [0061]).
Cunningham is silent as to what triggers the engagement and disengagement of the clutch, silent as to what type of vacuum pump is used (oil supplied or not), and silent as to what is meant by “mechanical driven” (paragraph [0058]).  Lee teaches a method comprising:
a clutch (600) connected between a rotary power take-off (5) of an engine (100) and a vacuum pump (200) and comprising the steps of: engaging the clutch (600) to turn on the vacuum pump (200) when the pressure in a vacuum conduit (30) is above a pressure setpoint; disengaging the clutch (600) to turn off the vacuum pump (200) when the pressure in the vacuum conduit (30) is below the pressure setpoint (Fig. 1; paragraphs [0036]-[0040]).
It would have been obvious before the invention was effectively filed, to a person having ordinary skill in the art, to modify the vacuum generating assembly taught by Cunningham with the clutch control taught by Lee in order to prevent the pressure in the vacuum system from becoming either too low, which could cause damage to the system, or too high, which would render the system inoperable.
It would have been obvious before the invention was effectively filed, to a person having ordinary skill in the art, to modify the vacuum generating assembly taught by Cunningham with the engine taught by Lee since it has been held that a simple substitution of one known element, the engine of Lee, for another, the generic drive of Cunningham to obtain predictable results, driving the vacuum pump, was an obvious extension of prior art teachings, KSR, 550 U.S. at 419, 82 USPQ2d at 1396, MPEP 2141 III B.
Lee teaches the same setpoint used to turn on and off the vacuum pump.  Lee also teaches that the variables of the setpoint pressures at which the vacuum pump is turned on and off effects the resulting pressure in the vacuum system, and as such the setpoints for the turning on and turning off of the clutch are result effective variables (paragraphs [0038]-[0040]).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to use different setpoint pressures for the engaging and disengaging of the clutch and vacuum pump connected thereto, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (In re Aller, 105 USPQ 233), and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)).
Lee is also silent as to what type of clutch is used.  Hoff teaches a method comprising:
limiting torque applied to a vacuum pump (110) by a rotary power takeoff (312) when the clutch is engaged by transferring torque to a vacuum pump (10) through a torque limiting clutch (20), wherein the vacuum system includes a driver that transfers torque between the rotary power take-off (312) and the vacuum pump (10), wherein the driver includes a first driver portion (310) and a second driver portion (320) that is movable relative to the first driver portion (310), wherein the torque limiting clutch (20) is a wrap spring clutch having at least one coil having a first helical end (end near engine 314), wherein the first driver portion (310) has a torque limiting clutch engagement surface (318) thereon that extends radially and axially and that engages the first helical end, wherein the torque limiting clutch has a radially inner or outer surface (inner surface of the spring 324) that is engaged with a complementary radially inner or outer surface (322) on the second driver portion (320) with a selected preload and wherein increasing torque transfer to the first helical end of the torque limiting clutch drives movement of the first helical end in a direction that reduces the preload until the radially inner or outer surface (inner surface of the spring 324) slips on the complementary radially inner or outer surface (322), thereby limiting how much torque can be transferred through the torque limiting clutch (Fig. 2; col. 2 line 63-col. 3 line 2 and col. 3 lines 23-58).
It would have been obvious before the invention was effectively filed, to a person having ordinary skill in the art, to modify the vacuum generating assembly taught by Cunningham with the torque limiting clutch taught by Hoff in order to use a clutch that allows the vacuum pump to continue to produce a vacuum in the event of a failure of the brake actuator so that the clutch is fail safe such that the supply of vacuum is not interrupted in the event of a failure of the brake actuator.
Lee and Hoff are also silent as to what type of vacuum pump is used (oil supplied or not).  Warner teaches a method comprising:
an oil-supplied vacuum pump (10) having a rotor (80) (Figures 1-3; paragraphs [0103], [0118] and [0119]).
It would have been obvious before the invention was effectively filed, to a person having ordinary skill in the art, to modify the vacuum generating assembly taught by Cunningham with the oil-supplied vacuum pump taught by Warner in order to use a vacuum pump that limits friction between its moving components (thereby reducing heat and wear).
Allowable Subject Matter
Claims 5-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claims 12-14 are allowable.  The following is a statement of reasons for the indication of allowable subject matter:
With respect to claim 5, the prior art does not teach an assembly comprising all the limitations of claims 1, 4 and 5, but more specifically wherein the brake includes a leadscrew and a crank connected to rotate the leadscrew, wherein the vacuum actuator rotates the crank through a selected arc.
With respect to claims 6-9, the prior art does not teach an assembly comprising all the limitations of claims 1, 4 and 6, but more specifically including means for providing the assembly with setpoint hysteresis.  While the Hoff clutch may also provide “means for providing the assembly with setpoint hysteresis”, this means is not included in the corresponding structure, material, or acts that perform the claimed function as disclosed in the specification of the present application, as required by 35 USC 112 (f).
With respect to claims 10-11, the prior art does not teach an assembly comprising all the limitations of claims 1 and 10, but more specifically including means for limiting transfer of torque from the rotary power take-off to the vacuum pump rotor.  While Hoff teaches a means for limiting transfer of torque from the rotary input member (312) to the rotary output member (320) (via the friction clutch drive between 344 and 342), this means is not included in the corresponding structure, material, or acts that perform the claimed function as disclosed in the specification of the present application, as required by 35 USC 112 (f).
With respect to claims 12-14, the prior art does not teach a pump assembly comprising an actuator operatively connected to the clutch, wherein the actuator is movable, between a first position in which the actuator positions the clutch in the disengaged position, and a second position in which the actuator positions the clutch in the engaged position; means for providing the assembly with setpoint hysteresis; and a torque limiting clutch that limits torque transfer to the rotor when the clutch operatively connects the rotary input member to the rotor.  While the Hoff clutch may also provide “means for providing the assembly with setpoint hysteresis”, this means is not included in the corresponding structure, material, or acts that perform the claimed function as disclosed in the specification of the present application.  Further, while Hoff teadhes a means for limiting transfer of torque from the rotary input member (312) to the rotary output member (320) (via the friction clutch drive between 344 and 342), this means is not included in the corresponding structure, material, or acts that perform the claimed function as disclosed in the specification of the present application, as required by 35 USC 112 (f).
Response to Arguments
Applicant's arguments filed on March 11, 2022 have been considered but, unless otherwise addressed below, are moot in view of the new grounds of rejection. 
Applicant argues that “Hoff discloses a completely different configuration of a wrap spring clutch, which is what is referred as a ‘shaft-to-shaft’ type of clutch, wherein the helical ends of the clutch are not engaged in a way that drives some amount of disengagement of the clutch to cause slippage of the clutch”.  Remarks 11.  However, even if the clutch is different as alleged, Hoff still teaches the structure of the clutch as claimed and detailed above.  When the helical ends receive increased torque, such as when the brake is applied, they cause the coil spring to slip on the first and second driver portions as claimed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN MATTHEW LETTMAN whose telephone number is (571)270-7860. The examiner can normally be reached Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRYAN M LETTMAN/Primary Examiner, Art Unit 3746